NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3315
                                       ___________

                  MARC ANTWAIN X. RIVERS MUHAMMAD, SR.,
                                                  Appellant

                                             v.

    CLEATRICE X. DEMPSEY; ASYIA RIGSBYE; YORRII SASKA HARDING;
    LUZERNE COUNTY COURT OF COMMON PLEAS DIVISION, ORPHANS
            COURT; SUPERIOR COURT OF PENNSYLVANIA;
                   SUPREME COURT PENNSYLVANIA
                 ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-11-cv-00350)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 29, 2014
               Before: FUENTES, SHWARTZ and ROTH, Circuit Judges

                            (Opinion filed: February 10, 2015)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Marc Antwain X. Rivers Muhammad, Sr. appeals the District Court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b)(6). For the reasons below, we

will affirm the District Court’s judgment.

       The procedural history of this case and the details of Muhammad’s claims are well

known to the parties and need not be discussed at length. Briefly, Muhammad filed a

civil rights complaint alleging several claims arising out of a child custody dispute in

state court. In July 2013, we summarily affirmed the District Court’s order dismissing

the complaint. See Muhammad v. Dempsey, 531 F. App’x 216 (3d Cir. 2013). We held,

in relevant part, that Muhammad’s § 1983 claims were barred by the statute of

limitations. In June 2014, Muhammad filed a Rule 60(b)(6) motion. The District Court

denied the motion, and Muhammad filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court's

denial of a motion pursuant to Rule 60(b) for an abuse of discretion. Jackson v. Danberg,

656 F.3d 157, 162 (3d Cir. 2011). An appeal from the denial of Rule 60(b) relief does

not bring up the underlying judgment for review. See Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 263 n.7 (1978). A litigant moving under Rule 60(b)(6) must show

“extraordinary circumstances” to justify reopening a final judgment. Gonzalez v. Crosby,

545 U.S. 524, 535 (2005). Legal error, without more, is not a basis for granting a Rule

60(b) motion. Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988). We may affirm on any

basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011).

                                             2
       In his Rule 60(b)(6) motion, Muhammad reargued the claims in his complaint.

His efforts to relitigate the legal issues involved in his District Court proceedings are not

extraordinary circumstances that would allow for the reopening of his District Court

proceedings. Muhammad appears to argue that a state court custody order issued in 2013

makes his claims timely under the continuing violations doctrine. The District Court

rejected a similar argument based on the continuing violations doctrine when it dismissed

his complaint, and we rejected that argument on appeal. Muhammad’s re-assertion of the

doctrine based on a new custody order is without merit and insufficient to justify

reopening the District Court proceedings. The District Court did not abuse its discretion

in denying Muhammad’s Rule 60(b) motion.

       For the above reasons, we will affirm the District Court’s judgment.




                                              3